Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 14, 2017

The Court of Appeals hereby passes the following order:

A18A0228. KAYLA DARNELL v. WHITFIELD COUNTY.

      Kayla Darnell filed a civil action against Whitfield County, asserting a county
deputy negligently drove a county vehicle into her vehicle while acting within the
scope of his employment. On May 23, 2017, the trial court granted summary
judgment to Whitfield County. Thereafter, Darnell filed a motion for reconsideration,
which the trial court denied on June 12, 2017. Darnell filed her notice of appeal on
June 28, 2017. We, however, lack jurisdiction.

       A notice of appeal must be filed within 30 days of the entry of the order sought
to be appealed. OCGA § 5-6-38 (a). “The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction upon an appellate court.”
Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (punctuation
omitted). Instead of filing a timely notice of appeal from the trial court’s May 23,
2017 summary judgment order, Darnell filed a motion for reconsideration. However,
the denial of a motion for reconsideration is not directly appealable, and the filing of
such a motion does not extend the time for filing an appeal. Bell v. Cohran, 244 Ga.
App. 510, 511 (536 SE2d 187) (2000); Savage v. Newsome, 173 Ga. App. 271, 271-
272 (326 SE2d 5) (1985). Because Darnell failed to file a notice of appeal within 30
days of the entry of the appealable judgment entered against her, this untimely appeal
is hereby DISMISSED for lack of jurisdiction.


                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/14/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                        , Clerk.